Title: James Madison to John Finch, 13 May 1828
From: Madison, James
To: Finch, John


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 May 13. 1828
                            
                        
                        
                        I have received your letter of the 1st. inst: & with it a copy of your "Essay on the effect of the
                            physical Geography of the World on the boundaries of Empires:"
                        The views taken of the subject are interesting, and some of them with the additional merit of originality,
                            and I thank you Sir, for the communication of them.
                        On turning from the past to the future speculation may be invited to the influence on those boundaries, that
                            may result from new modifications of Governments, and the operations of art on the Geographical features of Nature. The
                            improvements in political Science; more particularly, a combination of the federal & representative principles
                            seem to favor a greater expansion of Governt. in a free form than has been maintainable under the most despotic, whilst so
                            many of the physical obstacles, hitherto determining the boundaries of States, are yielding to the means wch now render
                            mountains rivers lakes & seas artificially passable with a facility and a celerity which brings distant regions
                            within the compass required for useful intercommunicating Nor shd. the Telegraph, with its probable improvements be over
                            looked as an auxiliary to the convenient Exercise of power over an extended space The play which moral causes may have in
                            deranging the influence of the physical & political, on the [national] [grouping] of mankind, do not fall within the
                            precincts of anticipations The progress of reason, & the lessons of experience, are the only safeguards agst. such
                            of them as are most to be deprecated. With friendly respects
                        
                        
                            
                                J.M
                            
                        
                    